The facts as alleged in the petition for mamdamms were as follows:
a — That on April 24,1896, the prosecuting attorney of Wayne county filed in the circuit court for said county an information in the nature of quo warranto to test the title of the relator to the office of Supervisor.
b — That on May 13, 1896, the relator pleaded to said information setting forth his election, denying the election of his opponent named in the information, and averring the issuance to him on April 8, 1896, of a certificate of election.,
c — That on May 16, 1896, a replication was filed .to said plea, and a copy thereof served on relator.
d — That on May 18, 1896, the prosecuting attorney entered a motion that said ease be placed on the docket of the then present-April term of court, for trial, and caused notice of the hearing of said motion to be served upon relator.
e — That on May 20,1896, relator filed a similiter, to said replication,' and caused a copy thereof to be served. on the prosecuting. attorney.
f — •That on June 5, 1896, respondent made an order granting, said motion, and setting the case down for trial for June 18,1896.
g — That the said April term of court commenced on April 7,1896, and terminates on July 7,1896, at which time the next term of said court will commence.